Citation Nr: 1828079	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  15-11 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for mitral insufficiency.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1954 to September 1959.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

Regardless of whether the RO has determined that new and material evidence has been received sufficient to warrant reopening a previous denied claim, because such a question is a jurisdictional matter, the Board must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran initially requested and was scheduled for a videoconference hearing on March 26, 2018.  However, he was listed as a "no-show" and has not requested that his hearing be rescheduled.  As such, the Board finds that the request for a hearing has been withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's request to reopen his claim of service connection for mitral insufficiency was received in January 2013.  See January 2013 VA Form 21-526b.  In support of his claim, he submitted two completed authorization forms to obtain all private treatment records from Dr. E.M., and Dr S.J. at Swedish American Hospital.  A review of the claims file indicates that the AOJ did not attempt to obtain private treatment records from Dr. E.M.  As for Dr. S.J. at Swedish American Hospital, pertinent to the present claim, the Veteran submitted treatment records dated November 2012 and September 2013, however, the AOJ did not attempt to obtain any further records.  The duty to assist with respect to obtaining relevant records applies to new and material evidence cases.  38 C.F.R. § 3.159(c) (2017).  VA should have made all appropriate efforts to obtain any relevant federal records, as well as any private treatment records identified and authorized for release.  38 C.F.R. § 3.159(c)(1)-(2) (2017).  As there is an indication that there are outstanding relevant records, the claim is remanded for the AOJ to collect identified private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Send a letter to the Veteran requesting that he identify all records of ongoing private treatment and provide releases authorizing VA to obtain all records of private treatment, including treatment from Dr. E.M., and Dr S.J. at Swedish American Hospital.  Obtain records of relevant treatment from the providers the Veteran identifies. If any records cannot be obtained after attempting to do so, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




